JANVIER, Judge.
This is a companion case to Soignet v. Boudreaux, 127 So.2d 740.
Mrs. Loraine Autin Eymard was a passenger in the Packard car driven by Michael Soignet and sustained minor injuries. In the District Court there was judgment in her favor in the sum of $130.00, $30.00 being allowed for hospital and medical bills and $100.00 for pain and suffering.
The accident occurred on December 28. She sustained no fracture though X-ray photographs were taken. She sustained a small laceration or cut on the nose, a blood tumor on the scalp, a small “hickey” on the head which the doctor said in “plain terms” meant a “possible mild concussion of the brain.” The doctor prescribed rest and sedation. While her injuries were not serious, we think that $100.00 is obviously inadequate and that the amount awarded her should be increased to $300.00. The amount awarded for medical and other expenses of $30.00 is correct.
Accordingly, the judgment appealed from is amended in favor of Mrs. Loraine Autin, wife of Ebdon Eymard so as to increase the award to her to the sum of $330.00, together with interest from judicial demand, and all costs.
Amended and affirmed